EXHIBIT 99-23.p.iii New York Life Investment Management Holdings LLC Code Of Ethics All recipients of the Code should read it carefully, retain it for future reference and abide by its requirements.Should you have a question as to your status under the code, contact Compliance immediately. Table of Contents Section Page Section 1. Statement of General Fiduciary Principals 1 Section 2. Definitions 5 Section 3. Personal Investment Activities - Restrictions and Monitoring Procedures 9 Section 4. Recordkeeping and Reporting 14 Section 5. Administration 17 Exhibits Identification of Access Person Categories Exhibit A List of Affiliated Fund Shares Exhibit B Acknowledgement of Receipt of the Code of Ethics and related policies Exhibit C Annual Certification of Compliance with the NYLIM Holdings LLC Code of Ethics ExhibitD Personal Securities Trading Preclearance Request Form ExhibitE Employee Initial/Annual Securities Holdings Report and Certification Exhibit F Quarterly Transactions Report Exhibit G Compliance Addresses for Duplicate Confirmations Exhibit H Conflicts of Interests Questionnaire Exhibit I Section 1. Statement of General Fiduciary Principals and Standards of Business conduct 1.1General Statement This Code of Ethics (“Code”) has been issued by New York Life Investment Management Holdings LLC (“NYLIM Holdings”) in order to set forth guidelines and procedures that promote ethical practices and conduct by all Employees of NYLIM Holdings and its divisions and subsidiaries (collectively, “New York Life Investments” or the “Company”)1.It is also intended to ensure that all Employees of the Company comply with Federal Securities Laws.The Code provides each Employee with specific guidance concerning personal security investments and the responsibilities associated with that activity. Some provisions of the Code, particularly with respect to personal trading, only apply to Access Persons, as defined herein and do not apply to all Employees of the Company.Status as an Access Person will depend on a person’s specific title, functions, duties, activities, and access to information.Exhibit A to this Code includes a list of certain categories of Employees and departments whose Employees will be considered Access Persons. The Company requires that all Employees observe the applicable standards of duty and care set forth herein.An Employee may not evade the provisions of the Code by acting through another person, including a friend, relative or other, to act in a manner which is prohibited. Company Management believes that the Company’s own mutual funds provide a broad range of investment options to meet employee investment needs. We encourage Company employees to use these vehicles for their personal investments. We do not encourage active trading by our employees. We recognize, however, that individual needs differ and that there are other attractive investment opportunities. As a result, this Code is intended to give you and your family flexibility to invest, without jeopardizing relationships with our clients. The Company is entrusted with the assets of our Clients for investment purposes.
